Citation Nr: 1635528	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified prior to May 14, 2013.

2.  Entitlement to an initial evaluation in excess of 50 percent for anxiety disorder not otherwise specified on or after May 14, 2013.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO granted service connection for anxiety disorder not otherwise specified and assigned a 30 percent evaluation effective from February 7, 2012.

During the pendency of the appeal, in an April 2014 rating decision, the RO increased the disability evaluation to 50 percent effective from May 14, 2013.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remained on appeal.

The Board also notes that the Veteran's appeal originally included a claim for entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, in a May 2015 rating decision, the RO granted that claim.  The Board finds that the grant of TDIU constitutes a full award of the benefits sought on appeal with respect to that issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Indeed, the Veteran was notified of that decision and of his appeal rights, but he did not appeal the effective date of that award.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination in May 2013 in connection with his claim.  Despite diagnosing the Veteran with an anxiety disorder, the examiner noted that his symptoms did not include anxiety.  Vocational rehabilitation records dated in November 2012 also indicate that he has a long history of anger, avoidance, and withdrawal from society.  However, the May 2013 VA examiner indicated that the Veteran only reported irritability and did not describe any significant anger/temper outbursts.  Thus, it appears that there is some conflicting evidence regarding the Veteran's symptomatology.  Moreover, VA treatment records dated in October 2013 and February 2014 later note that his anxiety disorder had improved.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder.  

The Board also notes that additional evidence has been associated with the claims file since the issuance of the April 2014 supplemental statement of the case (SSOC).  Those documents were not previously considered by the AOJ, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his anxiety disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any records dated from January 2012 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected anxiety disorder not otherwise specified.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's anxiety disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




